Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary.
We find in the record no bills of exception. The state's evidence shows appellant in possession of more than a quart of whisky. The testimony for the defense does not combat the fact of possession of said whisky, but advances and supports the theory that it was possessed for medicinal purposes by appellant's wife. The court instructed the jury that if such was the fact, or if the jury had a reasonable doubt thereof, they should acquit. *Page 159 
In his motion for new trial appellant set up that in their retirement the jurors discussed his failure to testify. The court heard evidence on the point. Three jurors testified. One of them said that he heard some one say he would love to have heard what the defendant had to say, but this was after the verdict was agreed upon. Another juror testified that nothing was said with reference to defendant's failure to testify, that some one started to mention something about it, and the foreman called him down and it never did come up at all. The other juror testified that the charge was read, and some one mentioned something about the defendant not having testified. There was no discussion, and he did not remember who made the statement, and there was nothing further to it. Appellant failed to sustain his contention. The trial court properly overruled the motion for new trial.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.